Citation Nr: 0739298	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  01-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for chronic rhabdomyolysis 
residuals induced by Lopid including acute renal failure.  


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1968 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
acute renal failure.  In August 2001, the veteran was 
afforded a hearing before a Veterans Law Judge sitting at the 
RO.  In February 2002, the Board denied compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
rhabdomyolysis residuals induced by Lopid, an anti-lipidic 
drug, including acute renal failure.  The veteran 
subsequently appealed the United States Court of Appeals for 
Veterans Claims (Court).  

In May 2003, the Court granted the Parties' Joint Motion for 
Remand; vacated the Board's February 2002 decision; and 
remanded the veteran's claim to the Board for additional 
action.  In February 2004, the Board remanded the veteran's 
claim to the RO for additional action.  

In June 2007, the veteran was informed that the Veterans Law 
Judge who had conducted his August 2001 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
July 2007, the veteran informed the Board that he did not 
desire another hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances that he suffers from chronic 
rhabdomyolysis residuals including myalgia and other 
musculoskeletal symptoms.  The veteran has not been afforded 
a VA examination for compensation purposes which addresses 
whether he currently exhibits any chronic non-renal 
rhabdomyolysis residuals.  

The RO has repeatedly indicated that the veteran's 
rhabdomyolysis may have been precipitated or otherwise 
etiologically related to his chronic seizure disorder.  
Service connection is currently in effect for a chronic 
seizure disorder.  It appears that the RO has not had an 
opportunity to adjudicate the issue of service connection for 
chronic rhabdomyolysis residuals.  The Board finds that the 
issue of service connection for chronic rhabdomyolysis 
residuals is inextricably intertwined with the certified 
issue of compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for chronic rhabdomyolysis residuals 
induced by Lopid including acute renal failure.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine whether the veteran 
suffers from chronic rhabdomyolysis 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  
Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the issue of the 
veteran's entitlement to service 
connection for chronic rhabdomyolysis 
residuals with express consideration of 
38 C.F.R. § 3.310(a) (2007) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

4.  Then readjudicate the issue of 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for chronic 
rhabdomyolysis residuals induced by Lopid 
including acute renal failure.  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

